t c memo united_states tax_court steven r goins petitioner v commissioner of internal revenue respondent docket no date steven r goins pro_se edwina l charlemagne for respondent memorandum findings_of_fact and opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 and an addition_to_tax of dollar_figure pursuant to sec_6654 1all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner had unreported income whether petitioner failed to file a timely federal_income_tax return and whether petitioner underpaid his estimated_tax for the year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in greensboro north carolina at the time his petition was filed petitioner did not file his federal_income_tax return for the taxable_year steven r goins petitioner is in the business of setting tile and installing floor coverings during petitioner was an employee of three different floor covering companies marion tile inc brisson flooring inc and carolina acoustical flooring inc carolina acoustical marion tile inc and brisson flooring inc treated petitioner as an employee issuing him a form_w-2 and withholding federal_income_tax and social_security_tax from his paycheck carolina acoustical treated petitioner as an independent_contractor issuing him a form_1099 and making no tax withholdings in date the u s department of labor determined that carolina acoustical owed four individuals back wages for a 6-month period in one of these individuals was petitioner who it was determined was owed dollar_figure in overtime pay because carolina acoustical considered petitioner an independent_contractor and not an employee of the company it did not agree with the department of labor that petitioner was entitled to the back wages carolina acoustical did not pay petitioner any additional money the other three individuals all of whom were considered regular employees of the company were paid back wages in accord with the department of labor's determination following carolina acoustical's denial of payment petitioner received a letter from the department of labor's wage and hour division in which petitioner was advised that because carolina acoustical d b a the tile shop had not agreed to pay petitioner the dollar_figure he would need to bring a private suit to recover the money the letter stated we can take no further action to secure payment of this money to you the burden rested with petitioner to collect the back wages petitioner's form_1099 for taxable_year reported nonemployee compensation from carolina acoustical in the amount of dollar_figure although carolina acoustical made deductions from petitioner's weekly paychecks for items such as workmen's_compensation insurance gasoline wage and petty cash advances and loan repayments the form_1099 indicated that no federal_income_tax had been withheld for petitioner's forms w-2 from marion tile inc and brisson flooring inc reflected federal_income_tax withholdings in the amounts of dollar_figure and dollar_figure respectively petitioner never filed a federal_income_tax return for he contends that if carolina acoustical had issued him a form_w-2 instead of form_1099 he would have filed a timely return and paid his tax_liability he expressed concern over not receiving a form_w-2 to government officials at the internal_revenue_service irs and they advised him to file a return using his form_1099 despite this advice petitioner waited for his form_w-2 believing the form_1099 was a mere formality upon examination respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure in calculating taxable_income respondent allowed petitioner to deduct payments for workmen's_compensation insurance gasoline expenses and van rental charges as ordinary and necessary business_expenses pursuant to sec_162 respondent determined however that miscellaneous_itemized_deductions should be limited by the 2-percent floor as prescribed by sec_67 and that petitioner is not entitled to deduct loan and cash advance repayments respondent also imposed a sec_6651 delinquency addition_to_tax and a sec_6654 addition_to_tax for failure to pay estimated_tax finding that none of the exceptions apply opinion i employee's liability for federal_income_tax petitioner asks for relief from his tax_liability on two grounds first he requests that carolina acoustical be held accountable for the tax on his wages because it improperly characterized him as a nonemployee thus failing to withhold any_tax from his paycheck second he asks that we apply the withheld back wages of carolina acoustical toward his tax_liability we address the improper characterization argument first an employer is required under sec_3402 to withhold federal_income_tax from the wages of its employees sec_31 allows an employee to take a credit for amounts withheld by his employer and apply it to his tax due the taxpayer is entitled to this credit even if the employer has not paid the withholdings over to the government sec_1 a income_tax regs but if the employer does not actually withhold the tax the employee is not entitled to a credit for amounts which should have properly been withheld 39_tc_78 affd on this issue 323_f2d_751 9th cir the failure of an employer to withhold income_tax does not relieve the employee's obligation to pay the tax 810_f2d_19 2d cir even if it were assumed that carolina acoustical was petitioner's employer and as such is liable for taxes it failed to withhold from his paycheck see sec_3403 petitioner is also liable for the taxes sec_61 respondent may collect payment from either the employee or the employer but the employee remains ultimately liable for his own taxes even though his employer was obligated to withhold in edwards v commissioner supra pincite this court held as follows had the respondent chosen to do so he could have attempted to collect from the company the amount which it was required to withhold from the settlement payment respondent however need not do so but may assess the tax against the employee upon whom in the final analysis the tax burden must fall the employee of an employer failing to properly withhold amounts for tax is not entitled to a credit for amounts which were never withheld from him petitioner's paychecks are unambiguous as to the amounts and purpose of each withholding when workmen's_compensation insurance or loan payments were deducted from his weekly wages a notation was made on the left side of the check that money was being subtracted as wo comp ins or deducted as a loan payment petitioner was notified of each deduction in this manner and out of the paychecks received by petitioner in not one indicated a deduction for federal_income_tax because the evidence reflects that no income_tax was actually withheld by carolina acoustical petitioner remains ultimately liable for his own taxes and may not be credited with amounts which carolina acoustical failed to withhold church v commissioner supra petitioner also contends he is entitled to a tax_credit for unpaid back wages withheld from him by carolina acoustical the company's accountant john l tilly testified that carolina acoustical owed four workers overtime back wages but the company only paid the three individuals whom it considered regular employees petitioner did not receive his overtime pay even though he was subsequently determined to have employee status by the irs petitioner may indeed be entitled to additional income from carolina acoustical but that is an issue between him and the company we cannot require the irs to collect petitioner's income from carolina acoustical and apply it toward his tax_liability in effect that would be asking respondent to enforce petitioner's private right of action against the company in lieu of collecting the taxes from petitioner directly petitioner has come to court with the burden of proving respondent's determinations are erroneous rule a 290_us_111 he has not met this burden petitioner did not prove that respondent's determination that he had unreported income for is in error as far as petitioner's deductions are concerned respondent concedes that petitioner is entitled to certain deductions as employee business_expenses such as workmen's_compensation insurance payments and gasoline and van rental expenses these deductions are of course allowable only to the extent they exceed percent of petitioner's adjusted_gross_income sec_67 respondent asserts however that petitioner is also attempting to characterize loan and cash advance repayments as allowable employee business_expenses deductions are strictly a matter of legislative grace and petitioner bears the burden of proving his entitlement to any deductions claimed rule a 503_us_79 292_us_435 petitioner has presented no evidence that amounts listed as loan payments are deductible as employee business_expenses respondent's determinations as to petitioner's employee_business_expense deductions are therefore sustained ii sec_6651 addition_to_tax sec_6651 imposes a 5-percent addition_to_tax each month for failure_to_file a tax_return the addition is not to exceed percent in the aggregate the statute provides a reasonable_cause exception where the taxpayer can prove the failure_to_file was not due to willful neglect sec_6651 petitioner testified that he did not file a tax_return for because his form_1099 from carolina acoustical designated him as a nonemployee instead of an employee he was confused as to why carolina acoustical did not issue him a form_w-2 when he worked for the company we do not find petitioner's testimony regarding his failure_to_file persuasive petitioner received forms w-2 from both marion tile inc and brisson flooring inc which together paid petitioner almost dollar_figure in income at the very least petitioner knew this dollar_figure was reportable income furthermore petitioner was advised by officials at the irs that he was to file his return using the form_1099 petitioner has failed to show he had reasonable_cause for his failure_to_file a federal_income_tax return for and is liable for the sec_6651 addition_to_tax as determined by respondent iii sec_6654 addition_to_tax sec_6654 provides for an addition_to_tax when there is an underpayment of estimated_tax this addition_to_tax is mandatory and automatic subject_to certain exceptions provided by sec_6654 75_tc_1 petitioner failed to offer any evidence that he fits within any of the listed exceptions respondent's determination that petitioner is liable for the sec_6654 addition_to_tax is sustained 2respondent has taken into account the dollar_figure withheld by marion tile inc and brisson flooring inc in computing the continued to reflect the foregoing decision will be entered under rule continued sec_6654 addition_to_tax although these withheld wages do not reduce the amount of his deficiency respondent will apply this amount toward payment of the deficiency see sec_6211 sec_31 sec_301_6211-1 proced admin regs
